Citation Nr: 1129919	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to death pension. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to December 1945.  He died in January 2003.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim for accrued benefits and the claim of service connection for the cause of the Veteran's death REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

After request by VA in September 2007, the Appellant has not provided any income information to establish her eligibility for death pension benefits. 


CONCLUSION OF LAW

The criteria for nonservice-connected death pension are not met.  38 U.S.C.A. §§ 1541(a) (West 2002); 38 C.F.R. § 3.3(b) (2010).




Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

On a claim for death pension benefits, under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA notice, as required by 38 U.S.C.A § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

In this case, the RO provided the Appellant pre-adjudication VCAA notice by letter, dated in September 2007.  The Appellant was notified that death pension benefits would be paid to a surviving spouse if a veteran had wartime service and the Appellant's net worth and income did not exceed statutory limits.  

The VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO asked the Appellant several times to submit evidence of income and notified her that no such evidence had been received.   Under these circumstances,   no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to a surviving spouse of a monthly payment because of a Veteran's nonservice-connected death exists if the Veteran had qualifying service during a period of war and the surviving spouse meets VA net worth requirements.  38 C.F.R. § 3.3(b)(4).

The Veteran served on active duty during World War II and he died in January 2003.

In July 2007, the Appellant filed a claim for survivor's benefits.  In a letter in September 2007, the RO notified the Appellant that in order to substantiate a claim for VA death pension benefits, the Veteran must have had qualifying wartime service, and the claimant's net worth and income must not exceed VA statutory limits.  

In February 2008, the RO notified the Appellant that her claim for death pension was denied, which she then appealed.  

In the statement of the case in December 2008, the RO notified the Appellant that her claim for death pension was denied because the evidence of income had not been submitted.  In the supplemental statements of the case in March 2009, in July 2009, in January 2010, and in December of 2010, the RO notified the Appellant that the requested evidence of income had not been received.

As Appellant has not provided the requested evidence, VA is unable to determine whether the Appellant meets the statutory income requirements for a death pension.  In accordance with 38 C.F.R. § 3.256(c), the Appellant's claim must be denied.  


ORDER

Entitlement to death pension is denied.


REMAND

The Appellant also seeks entitlement to accrued benefits and service connection for the cause of the Veteran's death.  

A review of the record shows that the Veteran filed claims of service connection for hypertension and for Shy-Drager syndrome in June 2000, which were not adjudicated and therefore were pending at the time of the Veteran's death in 2003.  And as Shy-Drager syndrome was listed as a cause of death on amended death certificate, the claim for accrued benefits and for service connection need further development. 






Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf private medical records dating from November 2000 to January 2003.  

2.  Ask the Appellant for the name of the physician, who certified the amended death certificate.   

3.  Adjudicate the pending claims of service connection for hypertension and for Shy-Drager syndrome for the purpose of accrued benefits and the claim of service connection for the cause of the Veteran's death, considering whether a VA medical opinion is needed to decide the claims and, if so, develop the claims accordingly. 

After the above development is completed, adjudicate the claims for accrue benefits and for service connection for the cause of the Veteran's death.  If any benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


